Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed December 16, 2021.

Notice of Non-responsive Amendment
	Applicant’s reply filed on 12/16/2021 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 

	MPEP § 804(I)(B)(1) states:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.

	In response to the nonstatutory double patenting (NSDP) rejections set forth in the previous Office action, Applicant requested the NSDP rejections be held in abeyance. Applicant failed to provide a showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. Accordingly, per 


Amendments
           Applicant's amendment filed 12/16/2021 is acknowledged. 
	Applicant has amended claims 1, 15-16, 18, 20, 32, 35, 49, 58-59, 61, 69, 71, 90, 113, and 122.
	Claims 4-14, 21-29, 33-34, 36-48, 50-57, 60, 62-68, 70, 72-78, 80-87, 89, 91-93, 96-97, 99-104, 108-112, 114-121, 123-147, 149, 151, 153-155, 157-158, 160-161, 165-168, and 171 are cancelled.
	Claims 1-3, 15-20, 30-32, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95, 98, 105-107, 113, 122, 148, 150, 152, 156, 159, 162-164, 169-170 are pending.
Claims 2, 32, 98, 105-107, 113, 122, 148, 150, 152, 156, 159, 162-164, 169-170 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.
	Claims 1, 3, 15-20, 30-31, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95 are under examination.
	


Priority
	This application is a National Stage of International Application No. PCT/IB2015/059796 filed December 18, 2015, claiming priority based on U.S. Provisional Patent Application No. 62/094,427 filed December 19, 2014. 

Information Disclosure Statement
The information disclosure statement filed 12/16/2021 has been considered.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 07/16/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

Specification
	The prior objection to the specification is maintained. The specification is objected to because the use of improperly demarcated trademarks has been noted in this application. Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks. See MPEP §608.01(v). 
	One example of such an improperly demarcated trademark is “BD Falcon”, which appears in the present specification on pages 118-119, joining paragraph. It is noted that the provided examples are not meant to be a complete list of improperly demarcated trademarks found in the present specification. Applicant should carefully review the entire specification and correct all 
	Appropriate correction is required. Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g. TM, ®), and accompanied by generic terminology. Applicants may identify trademarks using the USPTO's trademark database, Trademark Electronic Search System (TESS), on the Internet at https://www.uspto.gov/trademarks-application-process/search-trademark-database.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 15-20, 30-31, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are replete with grammatical, logical, and technical errors so as to render the subject matter Applicant is attempting to claim generally unclear and indefinite. 
(1) Claim 1 recites “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment”. The term “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment” is neither defined by the claims nor specification. It is unclear if the term “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment” is directed to a polypeptide fragment generated Rapamycin Binding Protein”. Indeed, one of ordinary skill in the art would have understood that the acronym “FRB” stood for “FKBP-Rapamycin Binding”, as defined by Edwards et al. "The Rapamycin-binding Domain of the Protein Kinase Mammalian Target of Rapamycin Is a Destabilizing Domain" THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 282, No. 18, pp. 13395-13401, 2007, of record in IDS (see Abstract, “the FKBP-rapamycin binding (FRB) domain”).
(2) Claims 1 and 49 recite that the first switch domain (FRB fragment) comprises mutations located at positions L2031, S2035, R2036, F2039, G2040, T2098, W2101, D2102, Y2105, and F2108 according to SEQ ID NO: 2. However, SEQ ID NO: 2 of the instant application is only 93 amino acid residues in length. That is, there is no position L2031, S2035, R2036, F2039, G2040, T2098, W2101, D2102, Y2105, or F2108 according to SEQ ID NO: 2. Accordingly, the mutations of the first switch domain (FRB fragment) that Applicant is attempting to claim is undefined and generally unclear. It is further noted that the claims are not only directed a first switch domain comprising a FRB fragment but also any “analog” thereof. Accordingly, it is unclear how any specifically recited mutation of the FRB fragment would correspond to any FRB “analog”. In other words, if the FRB fragment comprises a mutation localized at position L2031, then it is unclear what mutation of a FRB “analog” corresponds to “a mutation localized at position L2031” of the FRB fragment.
(3) Claims 1, 15, 58-59 recite that the first switch domain comprises the substitution mutations T2098L, E2032I, and E2032L without providing a reference or base sequence, thereby rendering the actual position of the recited substitution mutations unclear. 
Claims 16 and 69 recite that the second switch domain (FKBP fragment) comprises mutations at Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99 according to SEQ ID NO: 1. However, the residue at position 26 of SEQ ID NO: 1 is not Y; the residue at position 36 of SEQ ID NO: 1 is not F; the residue at position 37 of SEQ ID NO:  and the residue at position 99 of SEQ ID NO: 1 is not F. Accordingly, the mutations of the second switch domain (FKBP fragment) that Applicant is attempting to claim is undefined and generally unclear. It is further noted that the claims are not only directed a second switch domain comprising a FKBP fragment but also any “analog” thereof. Accordingly, it is unclear how any specifically recited mutation of the FKBP fragment would correspond to any FKBP “analog”. In other words, if the FKBP fragment comprises a mutation localized at position L2031, then it is unclear what mutation of a FKBP “analog” corresponds to “a mutation localized at position L2031” of the FKBP fragment.
(4) Claim 16 recites “wherein the one or more mutations enhance the formation of a complex between the first switch domain, the second switch domain, and the dimerization molecule.” It is unclear whether the term “the one or more mutations” refers to (1) the “one or more mutations” of the second switch domain, as recited in claim 16, or (2) the “one or more mutations” of the first switch domain, as recited in claim 1.
(5) The claims are replete with what appear to be grammatical errors. For example, the insertion of “a” in the phrase “a one or more mutations”, as recited in the third paragraph of claim 1, is grammatically incorrect. Another example, claims 1 and 49 both end in a semicolon followed by a period (i.e. “;.”), which is grammatically incorrect.

(7) Claims 35 and 71 recite a pair of entities “selected from one of the following” (i) FGFlllb and FGFRlllb; (ii) N-terminus of Cre and C-terminus of Cre; (iii) N-terminus of luciferase and C terminus of luciferase; “and” (iv) Sumoyltransferase U9 and U9 substrates. The term “and” indicates that each member of the recited list of pair of entities is required as a single combination. Accordingly, a single member (“one”) of the recited list cannot be “selected” from said single combination. It is noted that replacing the term “and” with “or” would recite each member of the list in the alternative, as opposed to in a single combination.
(8) Claim 16 recites that the second switch domain comprises “one or more” mutations at Y26, F36, D37, R42, K44, P45, F46, 053, E54, V55, 156, W59, H87, G89, I90, I91, “and” F99. The 
(9) Claims 1 and 49 recite that the first switch domain (FRB fragment) comprises a mutation “at” position “E2023L”. It is unclear if Applicant is merely attempting to recite any mutation localized “at” position 2032, or if Applicant is attempting to recite the specific substitution mutation “E2032L” (wherein residue E at position 2032 is replaced with residue L). Compare to the recitation “the mutation E2032I” in in claims 1 and 49, which is clearly directed to a specific substitution mutation, as opposed to any substitution mutation “at” position 2032.
(10) Claims 35 and 61 recite the pair of entities “Fibroblast Growth Factor 2 (FGF2lllb) and Fibroblast Growth Factor Receptor (FGFRlllb)”. Although one of ordinary skill in the art would have understood the acronyms “FGF2” and “FGFR” to have stood for “Fibroblast Growth Factor 2” and “Fibroblast Growth Factor Receptor”, respectively, it is not clear what is meant by “FGF2lllb” and “FGFRlllb”. The terms “FGF2lllb” and “FGFRlllb” are neither defined by the claims nor by the specification. For example, it is unclear if Applicant is attempting to claim preferred isoforms/variants of FGF2 and FGFR, and, to the extent that Applicant is attempting to claim preferred isoforms/variants, it is further unclear what those isoforms/variants are. It is further noted that recitation of a broad limitation (i.e. FGF2 and FGFR) followed by narrower limitation (e.g. preferably FGF2lllb and FGFRlllb variants) is indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  
For these reasons, the claims are in such a state that one of ordinary skill in the art would not be reasonably apprised of the scope or subject matter of the claimed invention. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 79, 88, 90, 94-95 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
(1) Claim 79 is directed to a nucleic acid that encodes the first switch domain of claim 1, the second switch domain of claim 1, or both. Claim 1 is directed to a polypeptide complex (“dimerization switch”) comprising a first polypeptide comprising a first switch domain and a second polypeptide comprising a second switch domain. Claim 1 does not encompass a nucleic acid. Accordingly, claim 79 is improper dependent because claim 79 only imports by reference only a part of claim 1 (i.e. the first switch domain, the second switch domain, or both) but not all the limitations of claim 1 (e.g. the first polypeptide comprising the first switch domain, or the second polypeptide comprising the second switch domain) and, in another aspect of the claimed invention, claim 79 also broadens the scope of claim 1 by including a nucleic encoding the polypeptide complex of claim 1 as opposed to only the polypeptide complex itself. Claim 88, dependent on claim 79, is included in the basis of the rejection because it does not correct the deficiencies of the claim upon which it depends.
(2) Claim 90 is directed to a nucleic acid that encodes the polypeptide complex (“dimerization switch”) of claim 1. Claim 1 is directed to a polypeptide complex (“dimerization 
(3) Claim 94 is directed to a method of making a cell by introducing a nucleic acid that encodes the polypeptide complex (“dimerization switch”) of claim 1. Claim 1 is directed to a polypeptide complex (“dimerization switch”) comprising a first polypeptide comprising a first switch domain and a second polypeptide comprising a second switch domain. Claim 1 does not encompass a nucleic acid. Accordingly, claim 94 is improper dependent because it broadens the scope of claim 1 by including a nucleic encoding the polypeptide complex of claim 1, as opposed to only the polypeptide complex itself. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 

Claims 1, 3, 15-20, 30-31, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 12/16/2021, Applicant has amended claim 1 to recite “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment”. This amendment is new matter. The term “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment” does not appear in the specification as originally filed. To the extent that the term “a FK506 binding protein (FKBP) rapamycin binding protein (FRB) fragment” is directed to a polypeptide fragment generated by fusion of FKBP and FRB, such a protein-protein fusion molecule is not disclosed by the specification as originally filed. Furthermore, the specification as originally filed does not define the acronym “FRB” to stand for “Rapamycin Binding Protein”. Indeed, one of ordinary skill in the art would have understood that the acronym “FRB” stood for “FKBP-Rapamycin Binding”, as defined by Edwards et al. "The Rapamycin-binding Domain of the Protein Kinase Mammalian Target of Rapamycin Is a Destabilizing Domain" THE JOURNAL OF BIOLOGICAL CHEMISTRY, Vol. 282, No. 18, pp. 13395-13401, 2007, of record in IDS (see Abstract, “the FKBP-rapamycin binding (FRB) domain”). For these reasons, the amendment is new matter.

Claims 35 and 61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a new matter rejection.
In papers filed 12/16/2021, Applicant has amended claim 35 to recite “Fibroblast Growth Factor 2 (FGF2lllb) and Fibroblast Growth Factor Receptor (FGFRlllb)”. This recitation also appears in claim 61. This amendment is new matter. It is noted that one of ordinary skill in the art would have understood the acronyms “FGF2” and “FGFR” to have stood for “Fibroblast Growth Factor 2” and “Fibroblast Growth Factor Receptor”, respectively. However, the terms “Fibroblast Growth Factor 2”, “Fibroblast Growth Factor Receptor”, “FGF2”, and “FGFR” are not disclosed in the specification as originally filed. Furthermore, although specification discloses “FGF2IIIb” and “FGFRIIIb” (e.g. page 9, lines 1-3), the specification does not define the meaning of the acronyms “FGF2IIIb” and “FGFRIIIb”, and Applicant has provided no reason whatsoever why one of ordinary skill in the art would have understood that acronyms “FGF2IIIb” and “FGFRIIIb” as being equivalent to “Fibroblast Growth Factor 2” and “Fibroblast Growth Factor Receptor”, respectively. To the extent that “FGF2lllb” and “FGFRlllb” are directed to preferred isoforms/variants of FGF2 and FGFR, then the broader recitations of “Fibroblast Growth Factor 2” and “Fibroblast Growth Factor Receptor” plainly lack written support in the specification as originally filed. For these reasons, the amendment is new matter.

Claims 1, 3, 15-20, 30-31, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This rejection is reiterated under the same grounds of rejection set forth in the prior Office action.
This is a lack of written description rejection.
Scope of the claims: The claims are directed to a protein complex (“dimerization switch”) comprising (1) a first switch domain comprising an FRB fragment or analog thereof and (2) a second switch domain comprising a FKBP fragment or analog thereof. The claims are further directed to introducing one or more mutations into (1) a first switch domain comprising an FRB fragment or analog thereof and (2) a second switch domain comprising a FKBP fragment or analog thereof. 
With respect to the mutations introduced into (1) a first switch domain comprising an FRB fragment or analog thereof, claim 1 recites that the first switch domain comprises the substitution mutation E2032I, or a mutation “at” E2032L, and further any combination of one or more mutations localized at L2031, S2035, R2036, F2039, G2040, T2098, W2101, D2102, Y2105, or F2108, whereby said mutations “enhances formation of a complex between the first switch domain, a second switch domain, and a dimerization molecule, and wherein the dimerization molecule is rapamycin, or a rapalog”. It is noted that a mutation localized “at” L2031, for example, embraces the substitution of L at position 2031 with any amino acid residue. The same recitation is repeated in claim 49.
any combination of one or more mutations localized at Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99, whereby said mutations “enhance formation of a complex between the first switch domain, a second switch domain, and a dimerization molecule”. It is noted that a mutation localized “at” Y26, for example, embraces the substitution of Y at position 26 with any amino acid residue. The same recitation is repeated in claim 69.
SEQ ID NO: 2 refers to the sequence of FRB, wherein SEQ ID NO: 2 is 93 amino acids in length. See pages 50-51 of the specification filed 12/12/2018. Claim 18 recites wherein the first switch domain “comprises 30, 35, 40, 45, 50, 55, 60, 70, 75, 80, 85 or 90 amino acids of the sequence SEQ ID NO: 2.” Accordingly, the instant claims are directed to a first switch domain having as little as 30 amino acids of the sequence of SEQ ID NO: 2, which is equivalent to a first switch domain comprising as little as 32% sequence identity to SEQ ID NO: 2.
SEQ ID NOs: 1 and 3 refer to the sequence of FKBP, wherein SEQ ID NOs: 1 and 3 are 132 and 107 amino acids in length, respectively. See pages 49-50 of the specification filed 12/12/2018. Claim 20 recites wherein the second switch domain “comprises 30, 35, 40, 45, 50, 55, 60, 70, 75, 80, 85 or 90 amino acids of the sequence of SEQ ID NO: 1 or 3.” Accordingly, the instant claims are directed to a second switch domain having as little as 30 amino acids of the sequence of SEQ ID NO: 1 or 3, which is equivalent to a second switch domain comprising as little as 23% sequence identity to SEQ ID NO: 1, or 28% sequence identity to SEQ ID NO: 3.
	As discussed above, the instant claims are directed to (1) a broad genus of first switch domains comprising an FRB fragment or analog thereof and (2) a broad genus of second switch domains comprising a FKBP fragment or analog thereof, wherein both genera comprise a plurality of mutations functionally defined as enhancing the formation of a complex between the first switch any “fragment” and any “analog” of FRB and FKBP, and wherein the FRB fragment may have as little as 32% sequence identity to SEQ ID NO: 2, and wherein the FKBP fragment may have as little as 23% sequence identity to SEQ ID NO: 1 or 28% sequence identity to SEQ ID NO: 3. It is further noted that the claims expressly embrace multimeric polypeptide molecules, wherein the FRB domain and the FKBP domain are coupled to additional moieties (claims 35 and 61), wherein said additional moieties include “Fibroblast Growth Factor 2 (FGF2lllb)”, “Fibroblast Growth Factor Receptor (FGFRlllb)”, any N-terminus of Cre, any C-terminus of Cre, any N-terminus of luciferase, any C-terminus of luciferase, Sumoyltransferase U9, and any U9 substrates. Page 72 of the specification discloses that U9 substrates include, for example, STAT1, P53, CRSP9, FOS, and CSNK2B.
	An adequate written description of a broad genus of FRB molecules and a broad genus of FKBP molecules, both of which enhance formation of a complex between the first switch domain, a second switch domain, and a dimerization molecule, requires more than a mere statement that it is part of the invention and reference to a potential method for generating it. What is required is either (1) a description of a common core structure shared among the members (species) of the functionally described genera or (2) a disclosure of a representative number of species of the functionally described genera. It is not sufficient to define a modified FRB molecule and a modified FKBP molecule solely by their desired biological property, i.e. enhancing formation of a complex between the first switch domain, a second switch domain, and a dimerization molecule, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any modification that is capable of causing the desired biological property. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Moreover, the structure of one structurally-undisclosed member of the functionally-defined genus of FRB molecules or FKBP molecules cannot be predict a priori 
Disclosure of the specification: The specification only exemplifies three mutations of the FRB fragment, E2032L, E2032I, and T2098L, which enhance formation of a complex between the FRB fragment, a wild-type FKBP fragment according to SEQ ID NO: 59, and a RAD001 (everolimus) molecule. See Example 1 on pages 117-124 of the specification filed 12/12/2018. Example 1 appears to indicate that other mutant FRB fragments were attempted at residues L2031, S2035, R2036, F2039, G2040, W2101, D2102, Y2105, and F2108; however, the specification fails to disclose the results of said attempts. That is, the specification fails to disclose whether the other mutant FRB fragments were even capable of forming a complex between the FRB fragment, a FKBP fragment, and a dimerization molecule, nonetheless able to enhance the formation of said complex. The specification does not even disclose what particular mutations were attempted at each position (e.g. what particular amino acid was substituted at position L2031). Rather, the other FRB residues are merely identified as contact sites in the x-ray structure of the complex according to RCSB code 2FAP (Figure 1). See page 117, lines 13-20. 
It is further noted that the specification does not disclose whether the FRB mutants E2032L, E2032I, and T2098L were able to enhance formation of (1) a complex comprising a dimerization molecule other than RAD001 or (2) a complex comprising a second switch domain other than the wild-type FKBP fragment according to SEQ ID NO: 59.
The specification exemplifies no mutation of the FKBP fragment which enhances formation of a complex between the FKBP fragment, a FRB fragment or analog thereof, and a dimerization enhance formation of a complex between the FKBP fragment, a FRB fragment, and a dimerization molecule. The specification does not even disclose what particular mutations were attempted at each position (e.g. what particular amino acid was substituted at position Y26). Rather, the FKBP residues are merely identified as contact sites in the x-ray structure of the complex according to RCSB code 2FAP (Figure 1). See page 124, lines 5-11. 
Example 3 (pages 129-130) contemplates “FKBP/FRP pairs as fusions with FGFR2IIIb”. However, Example 3 is merely prophetic and provides no exemplification of a FKBP domain or FRB domain functionally coupled to an additional moiety.
	Conclusion: For the reasons discussed above, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the Applicant is in possession of the broad genus of dimerization switches comprising a broad genus of FRB molecules and a broad genus of FKBP molecules, as recited in the instant claims, at the time the application was filed.
Response to Arguments: In papers filed 12/16/2021, Applicant merely asserts that “claim 1 is amended to address the issues states on page 14 of the Office action”. See page 20 of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, Applicant’s argument fails to provide any reasons whatsoever as to how the amendments to claim 1 address the issues raised in the rejection set forth in the prior Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 15-20, 30-31, 35, 49, 58-59, 61, 69, 71, 79, 88, 90, 94-95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,187,757 B1 to Clackson et al. (issued: February 2001).
This rejection is reiterated on the same grounds of rejection set forth in the prior Office action. As discussed above under 35 U.S.C. 112(b), the instant claims are in such a state that the subject matter Applicant is attempting to claim is generally unclear and indefinite, including with respect to the particular FRB and FKBP mutations embraced by the claims. However, Clackson is considered to anticipate the claimed invention under the broadest reasonable interpretation for the following reasons:
	Clackson discloses a protein complex comprising a FRB fragment, a FKBP fragment, and a dimerization molecule, wherein the dimerization molecule is rapamycin or rapalog. See col. 2. Clackson discloses wherein the FRB fragment comprises a T2098L mutation. See Figures 2A-2E; cols. 11-12; col. 131. 
	Clackson further teaches introducing into the FRB fragment an amino acid substitution localized at Glu2032 (E2032). This teaching is considered to read on the limitation “the first switch domain comprises the mutation at E2032L”, under the broadest reasonable interpretation, because the Clackson teaches that the mutation is localized “at” position 2032.

	Clackson discloses wherein the FRB fragment and FKBP fragment are on the same molecule (cols. 141-142).
	SEQ ID NO: 2 corresponds to the wild-type sequence of FRB, and SEQ ID NO: 1 corresponds to the wild-type sequence of FKBP. See pages 49-51 of the instant specification filed 12/12/2018. As discussed above, Clackson discloses introducing a point mutation into FRB and a point mutation into FKBP. Accordingly, the ordinary artisan would understand that the mutant FRB and mutant FKBP disclosed by Clackson fulfills the limitations of claims 17-20.
	Clackson discloses wherein the FRB and/or FKBP domain is coupled to a moiety (col. 8). Clackson discloses wherein the moiety pair is a DNA binding domain and a transcription activation domain. See col. 8, lines 29-38.
	Clackson discloses a cell comprising nucleic acid constructs for directing the expression of the protein complex. See col. 7, lines 31-38.
	Clackson discloses a method of making a cell comprising introducing into the cell a nucleic acid molecule encoding the protein complex. See col. 7, lines 31-38.
	Regarding claim 95, Clackson discloses a method of activating the protein complex comprising:

	contacting the cell with a dimerization molecule.
	See col. 7, lines 31-38.
	Response to Arguments: In papers filed 12/16/2021, Applicant argues that claims 1 and 49 have been amended to recite E2032I or E2032L mutations, and claims 16 and 69 have been amended to delete the Y82 mutation. Applicant asserts that these limitations are not disclosed by Clackson. See pages 20-21, joining paragraph, of Applicant’s reply. Applicant’s remarks have been carefully considered, but are not found persuasive.  In this case, as set forth in the rejection, Clackson further teaches introducing into the FRB fragment an amino acid substitution localized at Glu2032 (E2032). This teaching is considered to read on the limitation “the first switch domain comprises the mutation at E2032L”, under the broadest reasonable interpretation, because the Clackson teaches that the mutation is localized “at” position 2032. Clackson further teaches wherein the FKBP fragment comprises a substitution mutation at Tyr82 (Y82) (col. 59-60, joining paragraph). This teaching is considered to read on the limitation “one or more mutations at Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99 of SEQ ID NO: 1”, under the broadest reasonable interpretation, because none of the positions recited are defined by SEQ ID NO: 1. That is, SEQ ID NO: 1 does not comprise any one of Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99. However, Clackson does teach mutation of the FKBP fragment as recited in the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 15, 17-20, 30-31, 35, 49, 58-59, 61, 71, 79, 88, 90, 94-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent 10,287,354 B2 to Brogdon et al. (issued: May 14, 2019). 
This rejection is reiterated on the same grounds of rejection set forth in the prior Office action. As discussed above under 35 U.S.C. 112(b), the instant claims are in such a state that the subject matter Applicant is attempting to claim is generally unclear and indefinite. However, the instant claims are considered unpatentable over the reference patent claims under the broadest reasonable interpretation for the following reasons:
Claim 1 of ‘354 recites a regulatable chimeric antigen receptor (RCAR) comprising a first switch domain comprising a FRB fragment comprising an E2032 and a T2098 mutation; and a second switch domain comprising a FKBP fragment.
Claim 13 of ‘354 recites that the E2032 mutation is chosen from E2032I and E2032L, and the T2098 mutation is T2098L.
SEQ ID NO: 2 corresponds to the wild-type sequence of FRB, and SEQ ID NO: 1 corresponds to the wild-type sequence of FKBP. See pages 49-51 of the instant specification filed 12/12/2018. The claims of ‘354 recite introducing two substitution mutations into the FRB fragment, as discussed above, and the claims of ‘354 further do not require the introduction of any mutation into the FKBP fragment. Accordingly, the ordinary artisan would understand that the FRB and FKBP fragments recited in the claims of ‘354 fulfill the limitations of instant claims 17-20.
Claim 1 of ‘354 recites that the first switch domain is coupled to an intracellular signaling domain, and the second switch domain is coupled to a transmembrane domain or a membrane anchoring domain. 
Claims 40-41 of ‘354 recite a nucleic acid vector system encoding the RCAR.

Claim 42 of ‘354 recites a method of making a cell comprising a step of introducing into the cell a nucleic acid encoding the RCAR.
Claim 21 of ‘354 recites a method of treating a subject comprising a step of administering to the subject an effective amount of the cell comprising the RCAR and a dimerization molecule. This method of treatment reads on the method of instant claim 95 under the broadest reasonable interpretation because the method of treatment provides the cell comprising the first and second switch domain and brings the cell into contact with a dimerization molecule by administration to the subject.

Claims 16, 69, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-63 of U.S. Patent No. 10,287,354 B2 to Brogdon et al. (issued: May 14, 2019), as applied to claims 1, 3, 15, 17-20, 30-31, 35, 49, 58-59, 61, 71, 79, 88, 90, 94-95 above; in view of U.S. Patent 6,187,757 B1 to Clackson et al. (issued: February 2001).
This rejection is reiterated on the same grounds of rejection set forth in the prior Office action. As discussed above under 35 U.S.C. 112(b), the instant claims are in such a state that the subject matter Applicant is attempting to claim is generally unclear and indefinite. However, the instant claims are considered unpatentable over the reference patent claims under the broadest reasonable interpretation for the following reasons:
	The ‘354 patent claims recite that the FKBP fragment comprises one or more mutations. Prior to the effective filing date of the instantly claimed invention, Clackson discloses a protein complex comprising a FRB fragment, a FKBP fragment, and a dimerization molecule (rapamycin or rapalog). See col. 2. Clackson further discloses wherein the FRB fragment comprises a T2098L mutation. See Figures 2A-2E; cols. 11-12; col. 131. Clackson further discloses wherein the FKBP prima facie obvious to one of ordinary skill in the art to introduce a substation mutation at Y82 of the FKBP fragment, as taught by Clackson, because Clackson teaches “we contemplate that rapalogs with modifications at C20 (i.e., rapalogs in which R4 is other than -H) bind preferentially to FKBPs in which Tyr82 and/or Ile56 are replaced by other amino acids, especially those with smaller side chains” (col. 59, lines 61-65).
	

Claims 1, 3, 15, 17-20, 30-31, 35, 49, 58-59, 61, 71, 79, 88, 90, 94-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the pending claims of U.S. Patent Application 16/210,480 (claim set filed: 12/20/2021); in view of U.S. Patent 6,187,757 B1 to Clackson et al. (issued: February 2001).
This rejection is newly applied. As discussed above under 35 U.S.C. 112(b), the instant claims are in such a state that the subject matter Applicant is attempting to claim is generally unclear and indefinite. However, the instant claims are considered unpatentable over the reference co-pending claims under the broadest reasonable interpretation for the following reasons:

The co-pending claim recites that the FKBP fragment and FRB fragment comprises one or more mutations, including an E2032 mutation, a T2098 mutation, a E2032I mutation, a E2032L mutation, and a T2098L mutation.
SEQ ID NO: 2 corresponds to the wild-type sequence of FRB, and SEQ ID NO: 1 corresponds to the wild-type sequence of FKBP. See pages 49-51 of the instant specification filed 12/12/2018. The co-pending recite introducing one or two substitution mutations into the FRB fragment and FKBP fragment, as discussed above. Accordingly, the ordinary artisan would understand that the FRB and FKBP fragments recited in the claims of ‘354 fulfill the limitations of instant claims 17-20.
The co-pending claims recite that the first switch domain is coupled to an intracellular signaling domain, and the second switch domain is coupled to a transmembrane domain or a membrane anchoring domain. 
The co-pending claims recite a nucleic acid vector system encoding the RCAR.
The co-pending claims recite a cell comprising the RCAR.
The co-pending claims recite a method of making a cell comprising a step of introducing into the cell a nucleic acid encoding the RCAR.
The co-pending claims recite a method of treating a subject comprising a step of administering to the subject an effective amount of the cell comprising the RCAR and a dimerization molecule. This method of treatment reads on the method of instant claim 95 under the broadest reasonable interpretation because the method of treatment provides the cell comprising the 
	The co-pending claims recite that the FKBP fragment comprises a mutation. Prior to the effective filing date of the instantly claimed invention, Clackson discloses a protein complex comprising a FRB fragment, a FKBP fragment, and a dimerization molecule (rapamycin or rapalog). See col. 2. Clackson further discloses wherein the FRB fragment comprises a T2098L mutation. See Figures 2A-2E; cols. 11-12; col. 131. Clackson further discloses wherein the FKBP fragment comprises a substitution mutation at Tyr82 (Y82) (col. 59-60, joining paragraph). This disclosure is considered to read on the limitation “one or more mutations at Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99 of SEQ ID NO: 1”, under the broadest reasonable interpretation, because none of the positions recited are defined by SEQ ID NO: 1. That is, SEQ ID NO: 1 does not comprise any one of Y26, F36, D37, R42, K44, P45, F46, Q53, E54, V55, I56, W59, H87, G89, I90, I91, and F99. However, the co-pending claims recite that the FKBP fragment comprises a mutation and Clackson teaches mutation of the FKBP fragment. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to introduce a substation mutation at Y82 of the FKBP fragment, as taught by Clackson, because Clackson teaches “we contemplate that rapalogs with modifications at C20 (i.e., rapalogs in which R4 is other than -H) bind preferentially to FKBPs in which Tyr82 and/or Ile56 are replaced by other amino acids, especially those with smaller side chains” (col. 59, lines 61-65).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                 
                                                                                                                                                                                       /JAMES D SCHULTZ/Primary Examiner, Art Unit 1633